Citation Nr: 0107212	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  98-10 727	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs
Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.E. Smith, Counsel



INTRODUCTION

The veteran had verified active military service from 
November 1986 to November 1990.  He is also shown to have had 
almost two years active service prior to November 1986.  
However, the dates of this earlier service have not been 
verified.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from March 1998 and April 1998 rating 
decisions by the Department of Veterans Affairs (VA) Boston, 
Massachusetts Regional Office (RO) denying the veteran 
entitlement to service connection for schizophrenia.  


REMAND

As identified above, the dates of approximately two years of 
active service preceding November 1986 have not been verified 
and service medical records covering that earlier period of 
service have not been obtained for association with the 
claims folder.  

The assembled service medical records reveal that, on the 
veteran's July 1986 medical examination for entrance into the 
Navy, a clinical evaluation was negative for any psychiatric 
abnormality.  In February 1988, the veteran was provided a 
psychiatric consultation as a result of a verbal altercation 
with a coworker that included threats made by him of violent 
actions.  The psychiatric consultation note records that the 
veteran had also reported to work several times that month 
with a hangover.  The veteran related to his psychiatric 
interviewer that he frequently drank to the point of 
intoxication, was a problem drinker and had unsuccessfully 
resolved to cut down.  It was noted that the veteran also 
reported numerous personal problems (financial, social) which 
also contributed to his drinking.  On objective examination, 
the veteran was found to be somewhat anxious but, in no acute 
distress.  He was alert and oriented as to person, place and 
time.  He was noted to have no evidence of any formal thought 
disorder.  Ethanol dependence and situational depression with 
no real psychiatric disturbances was a diagnostic assessment.  

On his June 1990 medical examination for service separation, 
a clinical evaluation of the veteran found no psychiatric 
abnormality.  Similar negative findings of any abnormality 
were noted on a medical examination provided to the veteran 
approximately six months following his service discharge and 
conducted in connection with his affiliation with the U. S. 
Navy Reserves.  

Post service private clinical records show that the veteran 
was admitted to the Dominion Hospital in January 1994 after 
being detained by police as a result of psychotic behavior.  
A summary of this hospitalization notes that this was the 
veteran's initial psychiatric hospitalization and that he had 
been receiving no outpatient treatment.  The veteran 
described occasional therapy over the past 11 years with a 
chaplain.  The veteran stated that he was currently 
unemployed, and living with a roommate.  He described poor 
social supports and stated that a major stressor was the 
adjustment he made from military to civilian life in 1990.  
While the veteran was hospitalized, his attending 
psychiatrist spoke at length with the veteran's father, who 
related a long history of depression and paranoia.  The 
veteran was treated for depression and paranoia and at 
hospital discharge in February 1994 was transferred to the 
North Virginia Mental Health Institute for long term 
treatment.  

The veteran was hospitalized at the North Virginia Mental 
Health Institute from early February 1994 to May 1994.  While 
hospitalized, he was evaluated and treated for psychotic 
features, to include paranoid and delusional thinking.  He 
was provided medication and individual psychotherapy.  He was 
reported to be no longer depressed or psychotic at hospital 
discharge.  On a psychological evaluation during his 
hospitalization the veteran said that he had been in "bad 
shape" for about one month prior to his hospitalization and 
had been hearing male voices.  It was noted that although the 
veteran denied a history of previous psychiatric 
hospitalizations, his history did include extensive drug use 
while in high school and college.  

The veteran was subsequently hospitalized at the Bay State 
Medical Center beginning in August 1996, following a 
discontinuance of his medications several months prior to 
admission and resulting decompensation.  While hospitalized, 
he was restarted on his medication and slowly improved.  
Recurrent major depression with psychotic features, rule out 
schizo-affective disorder and alcohol abuse was the pertinent 
diagnosis.  Chronic paranoid schizophrenia and rule out 
substance abuse thought disorder were diagnosed on a later 
period of private hospitalization in 1997.  

In a VA clinical record dated in January 1998, chronic 
paranoid type schizophrenia and polysubstance abuse in 
remission were diagnosed.  

On a VA examination in October 1999, the veteran was noted to 
have a long history of schizophrenia, paranoid type, with 
numerous hospitalizations beginning in 1994.  His most recent 
hospitalization was reported to be in January 1998 at a VA 
medical facility for evidence of bizarre behavior.  The 
veteran reported that he was stable on his current 
medications and free of auditory hallucinations and suicidal 
or homicidal ideations.  Following mental status examination 
significant for paranoid thought content and ideas of 
reference, paranoid schizophrenia was diagnosed.  

In an addendum to the October 1999 VA examination, the 
veteran's examiner, in March 2000, reported that he had 
reviewed the various claims file and current charts and found 
no relationship between his treatment in service for alcohol 
dependence and situational depression and his current 
diagnosis of paranoid type schizophrenia.  

The RO denied service connection for schizophrenia for the 
reason that the claim was not well-grounded.  The claim now 
must be readdressed under new legislation passed in November 
2000.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 § 3(a) 114 Stat. 2096 (2000).  

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by service 
or in the case of certain diseases, including schizophrenia, 
if manifested to a compensable degree within the first post 
service year.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Furthermore, service connection 
may be granted for a disease diagnosed after service 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The questions which must be posed to a VA psychiatrist to 
adequately address the merits of the veteran's claim are 
broader than those posed by the RO to the VA physician who 
examined the veteran in October 1999.  

The case is REMANDED for the following action:

1.  The RO should verify the veteran's 
approximately two years of active service 
preceding November 1986 and obtain 
complete service medical records covering 
that period of service for association 
with the claims folder.  

2.  The RO should ascertain from the 
veteran whether he had any treatment for 
a psychiatric disorder after October 
1999, and, if so, all clinical records of 
such treatment should be obtained for 
association with the claims folder.  

3.  After the above actions have been 
accomplished, the veteran should be 
accorded a VA psychiatric examination to 
ascertain the etiology and date of onset 
of any and all acquired psychiatric 
disorders.  The examiner must review the 
claims folder and a copy of this remand 
in connection with the examination and 
state in the examination report that the 
review has been accomplished.  All 
clinical findings should be reported in 
detail.  At the conclusion of the 
examination, the physician must respond 
to the following questions: (a) Is it at 
least as likely as not that any chronic 
acquired psychiatric disorder developed 
during service?  (b) Is it at least as 
likely as not that a psychosis was 
manifest in the first post-service year?  
(c) Is it at least as likely as not that 
any current acquired psychiatric disorder 
is otherwise related to service?  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been completed, to include obtaining all 
records, responses, and medical comments 
and opinions requested.  

5.  The RO should then review the claim 
of entitlement to service connection for 
an acquired psychiatric disorder, 
including schizophrenia, to determine 
whether the claim may be granted.  If the 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

 remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


